Citation Nr: 9917627	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  90-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an additional educational assistance allowance 
under Chapter 34, title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had creditable active military service from July 
26, 1976, to July 25, 1979.  Subsequent military service from 
July 26, 1979 to November 17, 1981 has been held by the 
Department of  Veterans Affairs (VA) to have culminated in a 
discharge under dishonorable conditions.   

In December 1990, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for entitlement to an additional 
change of program for receipt of educational assistance 
allowance under Chapter 34, title 38, United States Code, on 
appeal from a determination letter of the Louisville, 
Kentucky VA Regional Office (RO).  The veteran appealed this 
decision of the Board to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court).  In an April 1993 order, the Court vacated the 
Board's December 1990 decision, and remanded the matter to 
the Board for readjudication.  By an order issued in June 
1993, the Court denied the VA Secretary's motion for en banc 
review of the case.  Judgment was subsequently entered by the 
Court in June 1993.  

Pursuant to the Court's April 1993 order, the Board remanded 
the case to the RO in December 1993 for additional 
development.  Thereafter, the RO in January 1995 determined 
that the change of schools to CareerCom Junior College of 
Business (CJCB) did not constitute a change of program.  
However, after review by VA's Director, Education Service, 
Veterans  Benefits Administration, it was concluded that 
since such favorable action was based on a liberalizing 
change to 38 C.F.R. § 21.4234(a), the earliest date benefits 
could be authorized was September 4, 1992, the date the 
regulation became final.  Because this date was after the 
expiration of the chapter 34 educational assistance program, 
no benefits could be authorized.  

In a November 1995 decision, the Board determined that the 
veteran was not entitled to additional educational assistance 
allowance under Chapter 34, title 38, United States Code.  
The Board's denial of the veteran's claim was based on 
findings that pursuant to liberalizing law and VA issue, the 
veteran's request for approval of training beginning in May 
1989 for an Associate of Specialized Business Degree in 
Computer Programming at CJCB was deemed not to be a change in 
the type of courses needed to obtain his vocational objective 
in computer programming and repair; that the delimiting date 
for the receipt of Chapter 34 educational assistance by the 
veteran was July 26, 1989; that the Chapter 34 program was 
discontinued by law effective January 1, 1990, and no 
benefits can be paid under that program for training pursued 
on or after that date; and that the effective date of the 
legislation which liberalized the provisions of 38 U.S.C.A. 
§ 3691(d) (West 1991), was October 29, 1992; the effective 
date of the liberalizing change to 38 C.F.R. § 21.4234(a) is 
September 4, 1992.  

The veteran appealed this decision of the Board to the Court.  
In October 1997, the Court affirmed in part, vacated in part, 
and remanded in part, the Board's November 1995 decision.  
The Court affirmed the finding that the delimiting date for 
the receipt of Chapter 34 educational assistance by the 
veteran was July 26, 1989; that the Chapter 34 program was 
discontinued by law effective January 1, 1990, and no 
benefits can be paid to the veteran under that program for 
training pursued on or after that date; and that the veteran 
is not entitled to the benefits of the liberalizing law or 
regulation as to his CJCB course of study.  The Court vacated 
in part the Board's decision as to the Board's failure to 
provide an adequate statement of reasons or bases for its 
implicit denial of the veteran's claim for educational 
benefits under the prior law and regulation.  The Court 
remanded to the Board that matter for further proceedings and 
adjudication in October 1997.  Judgment was subsequently 
entered by the Court in November 1997. 

The veteran is currently represented by Veterans of Foreign 
Wars of the United States.





FINDINGS OF FACT

1.  The veteran's change from the pursuit of a correspondence 
course, titled Microcomputers and Microprocessors at the 
National Radio Institute to pursuit of an Associate Degree in 
Computer Programming at CJCB was his third change of program 
since the veteran's educational, professional or vocational 
objective and the type of courses required to attain that 
objective changed.

2.  A third change of program was necessitated by 
circumstances beyond the veteran's control.


CONCLUSION OF LAW

The veteran is entitled to additional educational assistance 
for training for an Associate degree in Computer Programming 
at CJCB for the period May 22, 1989 through July 25, 1989.  
38 U.S.C. § 3691 (formerly § 1791) (1990); 38 C.F.R. 
§ 21.4234(d) (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board will initially review the history in this case.  

The veteran had creditable active military service from July 
1976 to July 1979.  The veteran's delimiting date for Chapter 
34 benefits was July 26, 1989.  

In July 1980, the veteran was notified of an initial award of 
educational assistance for the period beginning in January 
1980 for a correspondence course in Digital Electronics 
offered through National Radio Institute.  In April 1985, the 
veteran was provided notice of approval of an application for 
a change of program; the veteran was informed that initiation 
of the program (an Associate's degree program in Electronic 
Technology) at Austin Peay State University was his first and 
only optional change of program and that another change of 
program could not be approved unless it was shown to be 
suitable to his aptitudes, interests, and abilities.  Austin 
Peay State University allowed no credit for previous training 
or experience.  

In February 1986, the veteran requested approval of another 
change in program or place of training.  He indicated that he 
had last trained in January 1986 and wanted to change his 
course because he had been unable to progress to his 
satisfaction.  He indicated that his final objective was to 
be trained as an electronics technician and computer 
programmer.  He requested benefits for a program in 
Microcomputers and Microprocessors.  Thereafter, an 
enrollment certification was received from the veteran's 
school, National Radio Institute, which reflected that no 
credit had been allowed for previous training or experience 
toward the current correspondence course, Microcomputers and 
Microprocessors.  In April 1986, the VA told the veteran that 
a second change of program was generally the final 
opportunity for a veteran to change his training objective 
and still be eligible for VA educational assistance.  
Thereafter, in October 1986, the veteran was notified of the 
approval of educational assistance based on his enrollment in 
a correspondence course in Microcomputers and Microprocessors 
through National Radio Institute; he was informed that this 
program constituted his second change of program, and that a 
third or subsequent change of program could be approved only 
if found suitable to his interests, aptitudes, and abilities, 
and necessitated by circumstances beyond his control.   

Information from National Radio Institute shows that the 
veteran terminated training after 16 lessons in June 1988.

In connection with the current claim, in September 1988, the 
veteran filed another request for approval of a change of 
program or place of training to pursue an Associate degree in 
Computer Programming at CJCB.  The veteran indicated that his 
final goal was to program computers and perhaps own his own 
business.  In January 1989, the VA advised the veteran that 
he had already made 2 changes of training objective and that 
another change could be authorized only if necessary because 
he was unable to complete the last training program due to 
circumstances beyond his control.  The veteran was asked to 
furnish the reasons he found it necessary to receive training 
for another objective.  

In response, in January 1989, the veteran replied that he 
left the electronics course at Austin Peay due to a job 
change and that he discontinued his program there because of 
poor service from the school.  He indicated that his first 2 
programs were about the same, but this program (computer 
programming) would train him to repair and program computers.  

In a March 1989 determination letter, the veteran was 
informed that the evidence of record did not show that the 
previous changes of program were beyond his control, and 
that, therefore, a third change of program could not be 
granted.  The veteran appealed that determination.  

Information from the veteran's school, CJCB shows that the 
veteran began training toward an undergraduate degree on May 
22, 1989.  

In January 1990, the veteran presented testimony at a 
personal hearing at the RO.  At that time, he contended that 
he was entitled to another change of program to pursue 
training to become a computer programmer or repairer, which 
he contends was his vocational objective from the start.  The 
veteran asserted that each program he pursued was the normal 
progression, leading to the same objective, and that he only 
changed places of training due to his lack of cooperation by 
the schools.  

In a January 1990 letter, the Certifying Official of the 
veteran's school reported that the veteran began working on 
his Associate's degree in Computer Programming in May 1989, 
but that he had "worked with us" prior to that time in a 
nondegree program from November 1988 until May 1989.  An 
attached enrollment certification, dated in June 1989, 
reflected that 28 hours had been allowed for prior training 
and experience.  

The Board notes that during the course of the veteran's 
initial appeal to the Board, certain laws and regulations 
applicable to the veteran's case were in effect as follows.  

Pursuant to 38 U.S.C. § 3452 (formerly § 1652) (1990), the 
term "program of education" includes any curriculum or any 
combination of units courses or subjects pursued at an 
educational institution, which is generally accepted as 
necessary to fulfill requirements for the attainment of a 
predetermined and identified educational, professional, or 
vocational objective.  A change of program consists of a 
change in the educational, professional or vocational 
objective for which the veteran or eligible person entered 
training and the like change in the type of courses required 
to attain a new objective.  38 C.F.R. § 21.4234(a) (1990).  A 
change in courses or places or training will not be 
considered a change of objective in the following instances: 
(1) The pursuit of the first program is a prerequisite for 
entrance into and pursuit of a second program; (2) A transfer 
from one school to another when the program at the second 
school leads to the same educational, professional or 
vocational objective, and does not involve a material loss of 
credit, or increase training time; (3) Revision of a program 
which does not involve a change of objective or material loss 
of credit nor loss of time originally planned for completion 
of the veteran's or eligible person's program.  38 C.F.R. 
§ 21.4234(e) (1990).  A veteran eligible to receive 
educational assistance under Chapter 34 may make an optional 
change of program if his or her previous program was not 
interrupted due to his or her own misconduct, neglect or lack 
of application.  Where such program is interrupted or 
discontinued due to misconduct, neglect or lack of 
application, the Secretary may approve one additional change 
if he or she finds the proposed program of education is 
suitable and there is a reasonable likelihood that there will 
not be a recurrence of such an interruption or failure to 
progress.  More than two changes of program may be approved 
if it is found that such additional changes are necessitated 
by circumstances beyond the control of the eligible person.  
Circumstances beyond the control of the veteran or eligible 
person include, but are not limited to: (i) The course being 
discontinued by the school when no other similar course 
leading to the same objective is available within normal 
commuting distance; (ii) Unexpected financial difficulties 
preventing completion of the last program because of the 
overall cost of the program needed to reach the objective; or 
(iii) The veteran or eligible person is being required to 
relocate because of health reasons in an area where training 
for the last objective is not available within normal 
commuting distance.  38 U.S.C. § 3691 (formerly § 1791) 
(1990); 38 C.F.R. § 21.4234(d) (1990).  The VA will not 
provide educational assistance to a veteran after the earlier 
of the following: 10 years from his or her last discharge or 
released from active service. or, December 31, 1989.  
38 C.F.R. § 21.1042(a) (1990).  

In a December 1990 decision, the Board denied the veteran's 
claim for entitlement to an additional change of program for 
receipt of educational assistance allowance under Chapter 34, 
title 38, United States Code.  Thereafter, the veteran 
appealed this determination to the Court.  In an April 19, 
1993 decision, the Court vacated the Board's December 11, 
1990 decision and remanded the matter for readjudication.  By 
an Order issued June 3, 1993, the Court denied the VA 
Secretary's motion for en banc review of the case.  Judgment 
was entered by the Court on June 25, 1993.  The Court 
indicated that after the Board rendered the December 1990 
decision, there had been two changes to VA's criteria for a 
"change of program."  The first such change was regulatory, 
promulgated in September 1992; the second change was 
statutory, enacted in October 1992.  The Court held that 
these changed criteria could be applied by VA to the facts in 
this case, because Congress and the Secretary had not 
provided for the "nonretroactivity" of the statutory and 
regulatory revisions.  Citing Karnas v. Derwinski, 1 Vet. 
App. 313 (1991), the Court thereupon held that the Board was 
required to readjudicate the veteran's claim in light of the 
post-December 1990 statutory and regulatory changes.  In 
addition, the correct delimiting date, as already set forth 
above, was noted to be July 26, 1989.

The changes in the criteria were as follows.  On September 4, 
1992, the Secretary published a final regulation which 
revised paragraph (a) of 38 C.F.R. § 21.4234.  57 Fed. Reg 
40613 (1992).  The pertinent provision provides that:  
(a)Definition.  (1)  Except as provided in paragraph (a)(2) 
of this section, a change of program consists of a change in 
the educational, professional or vocational objective for 
which the veteran or eligible person entered training; (2)  
VA does not consider any of the following to be changes of 
program: (i)  A change in the type of courses needed to 
attain a vocational objective; (ii)  A change in the 
veteran's or eligible person's educational, professional or 
vocational objective following the successful completion of 
the immediately preceding program of education; or (iii)  A 
return to the veteran's or eligible person's prior 
educational, professional or vocational objective following a 
change in program.  38 C.F.R. § 21.4234 (1994).  

On October 29, 1992, Congress revised the provisions of the 
statute upon which the authority for 38 C.F.R. § 21.4234 is 
based.  The changes were as follows.  Subsection (d) of 38 
U.S.C.A. § 3691 provides: (d) For the purposes of this 
section, the term "change of program of education" shall not 
be deemed to include a change by a veteran or eligible person 
from the pursuit of one program to the pursuit of another 
program if: 1) the veteran or eligible person has 
successfully completed the former program; (2) the program 
leads to a vocational, educational, or professional objective 
in the same general field as the former program; (3) the 
former program is a prerequisite to, or generally required 
for, pursuit of the subsequent program; or (4) in the case of 
a change from the pursuit of a subsequent program to the 
pursuit of a former program, the veteran or eligible person 
resumes pursuit of the former program without loss of credit 
or standing in the former program.  38 U.S.C.A. § 3691(d) 
(West 1991), as amended by Veterans' Benefit Act of 1992, 
Section 317, Public Law 102-568, 106 Stat 4320 (1992). 

In December 1993, the Board remanded this case to the RO for 
further action regarding the changed laws and regulations as 
well as developmental action and for the consideration of the 
correct delimiting date.  

As noted in the introductory portion of this decision, in a 
subsequent January 1995 decision, the RO determined that the 
change of schools to CJCB did not constitute a change of 
program.  However, after review by VA's Director, Education 
Service, Veterans Benefits Administration, it was concluded 
that since such favorable action was based on a liberalizing 
change to 38 C.F.R. § 21.4234(a), the earliest date benefits 
could be authorized was September 4, 1992, the date the 
regulation became final.  Because this date was after the 
expiration of the Chapter 34 educational assistance program, 
no benefits could be authorized.  

In a November 1995 decision, the Board determined that the 
veteran was not entitled to additional educational assistance 
allowance under Chapter 34, title 38, United States Code.  
The Board's denial of the veteran's claim was based on 
findings that pursuant to liberalizing law and VA issue, the 
veteran's request for approval of training beginning in May 
1989 for an Associate of Specialized Business Degree in 
Computer Programming at CJCB was deemed not to be a change in 
the type of courses needed to obtain his vocational objective 
in computer programming and repair; that the delimiting date 
for the receipt of Chapter 34 educational assistance by the 
veteran was July 26, 1989; that the Chapter 34 program was 
discontinued by law effective January 1, 1990, and no 
benefits can be paid under that program for training pursued 
on or after that date; and that the effective date of the 
legislation which liberalized the provisions of 38 U.S.C.A. § 
3691(d) (West 1991), was October 29, 1992; the effective date 
of the liberalizing change to 38 C.F.R. § 21.4234(a) is 
September 4, 1992.  

The veteran appealed this decision of the Board to the Court.  
In October 1997, the Court affirmed in part, vacated in part, 
and remanded in part, the Board's November 1995 decision.  
The Court affirmed the finding that the delimiting date for 
the receipt of Chapter 34 educational assistance by the 
veteran was July 26, 1989; that the Chapter 34 program was 
discontinued by law effective January 1, 1990, and no 
benefits can be paid to the veteran under that program for 
training pursued on or after that date; and that the veteran 
is not entitled to the benefits of the liberalizing law or 
regulation as to his CJCB course of study.  The Court vacated 
in part the Board's decision as to the Board's failure to 
provide an adequate statement of reasons or bases for its 
implicit denial of the veteran's claim for educational 
benefits under the prior law and regulation.  The Court 
remanded to the Board that matter for further proceedings and 
adjudication in October 1997.  Judgment was subsequently 
entered by the Court in November 1997.  The Board observes 
that as noted by the Court, in light of the correct 
delimiting date of July 26, 1989, the veteran's claim of 
entitlement to an additional educational assistance allowance 
under Chapter 34 is for the period of May 22, 1989 until the 
day before the delimiting date, July 25, 1989.   

As set forth, the Court has affirmed the Board's November 
1995 denial of the veteran's claim under the revised version 
of the applicable laws and regulations.  As such, the Board 
will review the veteran's claim under to old regulations.  

In sum, in 1980, the veteran entered his first approved 
program of education in 1980.  He was provided educational 
assistance under the Chapter 34 program for a correspondence 
course in Digital Electronics offered through National Radio 
Institute.  In 1985, the veteran sought to change his program 
of education.  Thereafter, the veteran was approved for a 
change of program in order to pursue an Associate's degree 
program in Electronic Technology at Austin Peay State 
University.  This was the veteran's first change of program.  
Thereafter, in 1986, the veteran requested approval of 
another change in program.  He indicated that the reason for 
this request was because he had been unable to progress to 
his satisfaction in the Associate's degree program in 
Electronic Technology at Austin Peay State University.  He 
indicated that his final objective was to be trained as an 
electronics technician and computer programmer.  Thereafter, 
the veteran was approved for a change of program in order to 
pursue a correspondence course, Microcomputers and 
Microprocessors, at National Radio Institute.  This was the 
veteran's second change of program.  The veteran terminated 
training in the correspondence course, Microcomputers and 
Microprocessors, at National Radio Institute after 16 lessons 
in June 1988.  Approximately 3 months later, in September 
1988, the veteran filed a request for approval of a change of 
program or place of training to pursue an Associate degree in 
Computer Programming at CJCB.  The veteran indicated that his 
final goal was to program computers and perhaps own his own 
business.  

However, thereafter, the VA advised the veteran that he had 
already made 2 changes of training objective and that another 
change could be authorized only if necessary because he was 
unable to complete the last training program due to 
circumstances beyond his control.  The veteran was asked to 
furnish the reasons he found it necessary to receive training 
for another objective.  The veteran responded that he left 
the Associate's degree program in Electronic Technology at 
Austin Peay State University (which was his second program of 
education and first change of program) due to a job change.  
He later indicated that there had also been a "lack of 
cooperation by the school."  With regard to his reasons for 
leaving the correspondence course, Microcomputers and 
Microprocessors, at National Radio Institute (which was his 
third program of education and second change of program), the 
veteran also asserted that he received poor service from the 
school and that there had also been a "lack of cooperation 
by the school.  The veteran indicated that he was entitled to 
another change of program to pursue training to become a 
computer programmer or repairer which was his vocational 
objective from the start.  The veteran asserted that each 
program he pursued was the normal progression, leading to the 
same objective, and that he only changed places of training 
due to his lack of cooperation by the schools.  

In a March 1989 determination letter, the veteran was 
informed that the evidence of record did not show that the 
previous changes of program were beyond his control, and 
that, therefore, a third change of program could not be 
granted.  The veteran appealed that determination.  The 
period of training in question for which the veteran seeks 
benefits, as previously noted, is from May 22, 1989 through 
July 25, 1989.  

The Board will initially consider whether or not the 
veteran's request for Chapter 34 benefits for training at 
CJCB was a "change in program" under the old laws and 
regulations.  

A review of record shows that the veteran changed his program 
of education in the Associate's degree program in Electronic 
Technology at Austin Peay State University to a program of 
education at the National Radio Institute in a correspondence 
course, Microcomputers and Microprocessors, in order to be 
trained as "an electronics technician and computer 
programmer."  The record at this point shows that the 
veteran was receiving training to essentially become trained 
in the computer repair field.  With regard to his training at 
CJCB, the veteran sought to change schools in order to pursue 
an Associate degree in Computer Programming at CJCB in order 
to become "a computer programmer or repairer."  As noted, 
the veteran contends that he should be provided Chapter 34 
benefits for the period of May 22, 1989 through July 25, 
1989, as he did not seek to change his program (for the 
training sought at CJCB) since his vocational objective 
remained the same as his vocational objective was for his 
training at National Radio Institute in Microcomputers and 
Microprocessors.  He asserted that his change to CJCB was 
only a change in location and the Associate degree in 
Computer Programming was a normal progression from his course 
in Microcomputers and Microprocessors.  

Under the applicable regulation in effect, a change of 
program consists of a change in the educational, professional 
or vocational objective for which the veteran or eligible 
person entered training and the like change in the type of 
courses required to attain a new objective.  38 C.F.R. 
§ 21.4234(a) (1990).  

In this case, the Board does not agree with the veteran's 
contention that he was not seeking a change of program.  In 
sum, the veteran was being trained in computer repair and 
then sought to change his training to computer programming.  
In order to achieve this goal, the veteran changed schools 
and no prior credit was accepted from his previous school.  
As such, the Board does not find that the veteran's 
vocational objective remained the same as it was when he was 
granted a change of program for the correspondence course, 
Microcomputers and Microprocessors, at the National Radio 
Institute.  As such, the Board finds that the veteran was 
seeking to change his program of educational when he sought 
to change schools to CJCB.  

Thus, the Board finds that for the period of May 22, 1989 
through July 25, 1989, the veteran changed his program of 
education since the veteran's educational, professional or 
vocational objective and the type of courses required to 
attain that objective changed.  

However, under the old law and regulation, more than two 
changes of program may be approved if it is found that such 
additional changes are necessitated by circumstances beyond 
the control of the eligible person.  Circumstances beyond the 
control of the veteran or eligible person include, but are 
not limited to: (i) The course being discontinued by the 
school when no other similar course leading to the same 
objective is available within normal commuting distance; (ii) 
Unexpected financial difficulties preventing completion of 
the last program because of the overall cost of the program 
needed to reach the objective; or (iii) The veteran or 
eligible person is being required to relocate because of 
health reasons in an area where training for the last 
objective is not available within normal commuting distance.  
38 U.S.C. § 3691 (formerly § 1791) (1990); 38 C.F.R. 
§ 21.4234(d) (1990).  In this case, the veteran maintains 
that his reason for leaving the correspondence course, 
Microcomputers and Microprocessors, at National Radio 
Institute (which was his third program of education and 
second change of program) was due to the fact that he 
received poor service from the school and that there had also 
been a "lack of cooperation by the school."  

The Board has considered the veteran's contentions and finds 
them sufficient to constitute "circumstances beyond his 
control."  The Board recognizes that he apparently 
encountered difficulty with the correspondence course in 
question and was unable to successfully remain in that course 
through the completion thereof.  

Accordingly, the Board concludes that a third change of 
program was necessitated by circumstances beyond the 
veteran's control and that the veteran is entitled to 
additional educational assistance for training for an 
Associate degree in Computer Programming at CJCB for the 
period of May 22, 1989 to July 25, 1989.  38 U.S.C. § 3691 
(formerly § 1791) (1990); 38 C.F.R. § 21.4234(d) (1990).  




ORDER

The appeal is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

